Citation Nr: 9925078	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-41 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for impairment to the left arm and 
shoulder.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a burn of the back. 

(The issue of waiver of recovery of an overpayment of 
improved pension benefits in the amount of $25,879.00 is the 
subject of a separate Board of Veterans' Appeals (Board) 
decision.)



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had verified active service from March 1953 to 
December 1954.

This appeal arises from a May 1995 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to disability compensation under 
38 U.S.C.A. § 1151 for residuals of a burn of the left upper 
back and shoulder and for additional disability to the left 
arm and shoulder.  On appellate review in October 1997, the 
Board remanded the case for additional development.  

After completing the Board's requested development, in an 
October 1998 rating action, the RO granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a burn 
of the left back and rated the disability as noncompensably 
disabling, effective September 22, 1992.  Entitlement to 
disability compensation for impairment of the left shoulder 
and arm was again denied.  In light of the foregoing, the 
issue in controversy associated with the claim for 
entitlement to disability compensation for burns of the back 
under 38 U.S.C.A. § 1151 has been resolved and is no longer 
on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Because the issue of entitlement to 
disability compensation for impairment of the left shoulder 
and arm has been denied, it remains on appeal before the 
Board.

Regarding disability compensation for burns of the back, on 
the veteran's VA Form 646 dated in May 1999, his 
representative stated even though entitlement to disability 
compensation for the burn of the left back had been granted, 
the veteran felt that the noncompensable evaluation assigned 
did not adequately reflect the severity of the burn.  Rather, 
he asserted that a 10 percent evaluation under 38 C.F.R. Part 
4, Diagnostic Code 7802 was warranted.  Based on the 
foregoing assertions, the Board finds that the veteran has 
expressed disagreement with the RO's determination, and as 
such, the issues of entitlement to an increased evaluation 
and effective date will be addressed in the remand portion of 
the decision.  See Garlejo v. Derwinski, 2 Vet. App. 619 
(1992); 38 C.F.R. § 19.9 (1998).

It is also noted that in the August 1999 Informal Hearing 
Presentation, the veteran's representative asserted that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) ruling in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) was not 
controlling in this case and further contended that the 
issues of entitlement to an increased evaluation and 
effective date were still pending on appellate review, and 
because the veteran has not withdrawn those issues, the 
appellate process was deficient.  

In this regard, the Board notes that in Grantham v. Brown, 
114 F.3d 1156, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) reversed the Court's 
decision in Holland v. Brown, 9 Vet. App. 324 (1996).  As 
such, the ruling of Holland has been nullified.  In Grantham, 
the Federal Circuit held that for purposes of initiating 
appellate review, a Notice of Disagreement applies only to 
the element of the claim currently being decided, such as 
service connection, and necessarily cannot apply to "the 
logically down-stream element of compensation level" if the 
service connection claim is subsequently granted either by 
the Board or on remand from the Board by the RO.  Id.  The 
Board is constrained to follow applicable Court precedent.  
38 U.S.C.A. 7104(c) (West 1991) (The Board is bound in its 
decisions by VA regulations, instructions to the Secretary, 
and the precedent opinions of the VA General Counsel).  
Because the issue on appeal, entitlement to compensation for 
residuals of burns the back pursuant to Section 1151, was 
granted in October 1998 and the claims for an increased 
rating and entitlement to an earlier effective date have not 
been properly developed for appellate review, there are no 
allegations of error of fact or law, which have been properly 
developed for appellate review, for the Board to consider.  
Thus the Board, in accordance with Grantham, does not have 
jurisdiction to review the veteran's claim.  See Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham, supra; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
38 U.S.C.A. § 7105(d)(5) (West 1991).  It is noted as 
discussed in the remand portion of the decision, once the RO 
issues the veteran a statement of the case regarding the 
increased rating and effective date claims, the veteran will 
be able to obtain appellate review on either or both issues 
by filing a VA Form-9.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200-20.302 (1998).  

In the August 1999 Informal Hearing presentation, the 
veteran's representative also asserted that additional 
consideration should be given to the provisions of 
38 C.F.R. §§ 4.29 and 4.30 with regard to the veteran's 
treatment for the burn and pain of the back.  In this regard 
it would appear as though the veteran wishes to pursue a 
claim of entitlement to a temporary and total rating under 
38 C.F.R. §§ 4.29 and 4.30.  As such, the matters are 
referred to the RO for any action deemed appropriate.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).


FINDINGS OF FACT

1.  Medical evidence tending to show a nexus between 
impairment of the veteran's left shoulder and arm and any 
treatment received at a VA facility has not been presented.  

2.  Medical evidence tending to show a nexus between 
impairment of the veteran's left shoulder and arm and the 
veteran's service-connected burns of the back has not been 
presented.



CONCLUSION OF LAW

The claim for entitlement to VA compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for impairment of the 
veteran's left shoulder and arm is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence reflects that the veteran sustained a burn on 
his left upper back during heat treatment for nonservice-
connected disabilities while hospitalized at a VA Medical 
Center between September 1992 and October 1992.  As noted 
above, the RO has granted entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a burn of the left back, 
effective September 22, 1992.  The veteran contends that he 
sustained disability, in addition to the burn residuals, to 
his left arm and shoulder during the burn incident or as a 
result of the burn.  He claims this additional disability is 
manifested by a decrease in left arm strength and an increase 
in left arm and shoulder numbness.  He therefore requests 
compensation under the provisions of 38 U.S.C.A. § 1151 or as 
secondary to the burn residuals for the decrease in strength 
and the numbness.


Background

In May 1958, the RO granted entitlement to permanent and 
total disability for pension purposes on account of the 
veteran's paraplegia due to compression fractures of the C-5 
and C-6 and cystitis with septicemia, resulting from an 
automobile accident in 1956.  Thereafter, VA hospital, 
outpatient treatment, and examination reports extending from 
1968 to 1992 show that the veteran received continuous 
treatment for disorders associated with his spinal cord 
disability.

In relevant part, the record shows that dated from September 
to October 1992, the veteran was hospitalized with a history 
of bilateral trochanteric decubiti.  The report shows that 
while hospitalized the veteran used an electric chair for 
ambulating and a manual chair while at home.  The report also 
notes that the veteran gave a history of left shoulder and 
arm pain that occurred after atypical physical exertion.  It 
was also noted that while hospitalized, this became a problem 
after aggressive therapy.  Thus laboratory tests were 
conducted.  A cervical spine x-ray and electromyograph (EMG) 
confirmed cervical radiculopathy and mild carpal tunnel 
syndrome of the left upper extremity.  The veteran responded 
well to local therapy that included cervical traction and 
nonsteroidal anti-inflammatory drugs.  The report also shows 
that on September 23, 1992, the veteran sustained a burn of 
the upper portion of his left back.  The burn was a Stage II 
burn and occurred as secondary to the application of hot 
packs in physical therapy for left shoulder pain.  The 
pertinent discharge diagnoses were bilateral trochanteric 
decubiti Stage II; C8-T1 quadriplegia; left shoulder pain, 
cervical radiculopathy; carpal tunnel syndrome; and Stage II 
burn, left upper back secondary to hot packs applied in 
physical therapy.

Thereafter the record consists of numerous VA hospital and 
outpatient treatment reports dated from March 1987 to January 
1996.  The reports show that the veteran complained of 
numbness and weakness of the left arm and shoulder.  The 
reports also show that in March 1991, a diagnosis of 
degenerative joint disease of the shoulder was made and that 
clinical entries dated from September to October 1992 
document complaints of left shoulder pain.  One October 1992 
clinical entry documents complaints of left shoulder pain and 
acknowledges that x-ray findings revealed shoulder pathology.  
The clinical entry also documents that physical examination 
and the veteran's history suggested problems associated with 
the cervical spine injuries rather than shoulder complaints.  
The reports also show that in March 1993 an assessment of 
possible cervical radiculopathy versus original spinal cord 
injury and left cubital tunnel syndrome was made, and that 
the veteran participated in physical therapy in April 1993 
and complained of pain of the left arm with numbness in ulnar 
distribution of the left forearm and hand.  The veteran also 
complained of swelling of that area.  

On VA examination dated in July 1998, the examiner, in part, 
recalled that while hospitalized from September to October 
1992 the veteran underwent physical therapy of the upper 
extremities in an attempt to strengthen them.  While 
receiving heat treatment to ease soreness of the shoulder, 
the veteran sustained a superficial burn of the left side.  
Thereafter, he complained of decreased sensations, pain, and 
decreased power of the left upper extremity and asserted that 
his problems began soon thereafter, as he could not use his 
left arm with transfers as well as he could before.  The 
examiner then further discussed the veteran's medical 
history.  After physical examination, which generally 
revealed that the veteran had decreased range of motion of 
the left shoulder with a positive sag on the left side, the 
examiner stated that the veteran may very well have an 
insufficiency of his rotator cuff and that although 
examination of the upper arm was essentially normal, findings 
associated with the hand revealed some impairment, the 
veteran had weakness of the entire left upper extremity but 
it was very difficult, if not impossible, for him to conclude 
whether this was aggravated in anyway following the incident 
that the veteran referenced in 1992.  The examiner noted that 
X-rays conducted from 1968 onwards indicated changes of the 
cervical spine that would be normal given the circumstances 
of the injury and the aging process.  None of them seemed to 
show, however, as far as the reports were concerned that 
something acute had happened in the neck that may have 
involved his cervical nerve roots.  Thus the global type of 
diminished sensations that the veteran complained of, along 
with diminished sensations to hot and cold of his left upper 
extremity, was very difficulty, if not impossible, to put 
into perspective.  The examiner added that the nerve roots 
involved would be from C-5 down to T-1, and that would 
indicate a very severe type of problem which was not borne 
out by the magnetic resonance imaging (MRI) that the veteran 
had about two or three years after the initial injury.  The 
examiner also stated that the scar the veteran sustained of 
the back was not over the shoulder, but was below the 
inferior border of the scapula.  Therefore, it was difficulty 
to say that the burn he sustained in the region where the 
scar was located was secondary to decreased sensations of the 
left upper extremity.  In summary, the examiner concluded 
that it was not likely that the veteran's problems were 
aggravated by the burn he sustained in 1992.

VA hospital reports dated from October 1998 to January 1999 
referencing unrelated disorders are also of record and have 
been reviewed.


Pertinent law and regulations

The veteran's claim for disability compensation for 
impairment of the left arm and shoulder is premised on 
38 U.S.C.A. § 1151.  The applicable law provides where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  
38 U.S.C.A. § 1151.

It is also noted that VA regulations also provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998); VAOPGCPREC 8-97 (February 11, 1997).

The Court has also held that, when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Court held that 
the term "disability" refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Id.

The Board initially notes that legislation enacted on October 
1, 1997, was amended to include the concept of the negligence 
of VA personnel.  However, prior October 1, 1997, pertinent 
law and regulation provided that no "fault" element was 
required in order to receive compensation benefits under 
Section 1151.  Because VA General Counsel Opinion, VAOPGCPREC 
40-97 (December 31, 1997) holds that all claims for benefits 
under 38 U.S.C.A. § 1151, filed before October 1, 1997, must 
be adjudicated under the provisions of Section 1151 as they 
existed prior to that date, the veteran's claim, which was 
filed before October 1, 1997, must be adjudicated under the 
law and statutory provisions in effect prior to October 1, 
1997.  

Prior to 1997, Section (c) of 3.358 provided that in 
determining whether such additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  
(1) it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination; and (3) compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3).

The regulation also provided that in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
Specifically, as applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve.  Compensation is not 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  As in any claim, the threshold 
question that must be resolved with regard to any claim is 
whether the appellant has presented evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
In this case, an allegation that a disability deserves 
benefits under 38 U.S.C.A. § 1151 is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Generally, for a service-connection claim to be well grounded 
under 38 U.S.C.A. §§ 1110 or 1131 (West 1991) a claimant must 
submit (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 383; Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table), and Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998) (mem.)).  The second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); Jones, supra; Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

Hence, the prior Section 1151 provided that benefits for a 
disability compensable thereunder "shall be awarded in the 
same manner as if such disability . . . were service[ 
]connected", 38 U.S.C. § 1151, the requirements for a well-
grounded claim under this section parallel those set forth in 
Caluza, supra, generally as follows:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in a prior section 1151 
case, the veteran's claim here generally would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  (Any other 
element of a successful prior section 1151 claim, such as 
that the "injury [is] . . . not the result of such veteran's 
own willful misconduct" would be for consideration in the 
adjudication of the merits of a well-grounded prior section 
1151 claim.)  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Jones, supra; Elkins, 12 
Vet. App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995)).

When determining well groundedness in Section 1151 claims, it 
is noted that entitlement to compensation benefits is 
warranted where disability is causally related to VA 
hospitalization or medical or surgical treatment, and where 
disability is not merely coincidental with the VA 
hospitalization or medical or surgical treatment, the 
continuance or natural progress of diseases or injuries for 
which VA hospitalization or medical or surgical treatment was 
authorized, or the certain or near certain result of the VA 
hospitalization or medical or surgical treatment.  Where 
additional disability is causally connected with VA 
treatment, without willful misconduct and beyond the 
aforementioned exceptions, the additional disability will be 
compensated as if service connected.


Analysis

After reviewing the medical evidence presented in this case, 
the Board finds that the veteran's claim for entitlement to 
disability compensation for impairment of the left shoulder 
and arm pursuant to Section 1151 is not well grounded.  At 
the outset, the Board acknowledges that VA medical treatment 
reports show that the veteran participated in physical 
therapy and complained of pain of the left upper back and 
shoulder.  The reports also show that the veteran incurred a 
burn of the back resulting from heating pads being used to 
provide relief.  Entitlement to additional compensation for 
residual of a burn of the back is in effect.  The Board also 
acknowledges that VA outpatient treatment reports show that 
the veteran complained of pain of the left shoulder while 
participating in physical therapy and show that a diagnosis 
of degenerative joint disease of the shoulder has been made.  
Accordingly, the first and the third elements of Caluza are 
met.

Nevertheless, in spite of the foregoing, the veteran's claim 
is not well grounded.  The record does not contain medical 
evidence tending to show that the veteran's left shoulder and 
arm impairment was incurred in or aggravated by any VA 
hospitalization or treatment.  The medical reports merely 
show that the veteran complained of pain, weakness, and 
decreased sensation of the left shoulder and arm while 
participating in physical therapy and that he now complains 
of impairment of the left shoulder arm.  Although the record 
shows that on VA examination in July 1998, the examiner 
stated that it was very difficult, if not impossible, for him 
to conclude whether the veteran's impairment was aggravated 
while hospitalized in 1992 and that the veteran's complaints, 
which involved C-5 through T-1, indicated a very severe type 
of problem that was not detected on MRI's accomplished after 
the veteran's initial injury, the examiner added that a 
review of x-ray findings from 1968 onwards indicated normal 
changes based on the veteran's injuries and age.  The 
examiner further added that not one of the reports shows that 
the veteran incurred an acute injury which may have involved 
the cervical nerve roots.  The Board also notes that in spite 
of the numerous conjectures set forth with the record neither 
the examiner in July 1998 nor any other medical evidence of 
record indicates that the veteran's impairment of the 
shoulder and arm were incurred in or aggravated by treatment 
received at any VA facility.  Because the record is devoid of 
medical evidence relating his impairment of the shoulder and 
arm to VA treatment, the veteran's claim is not well 
grounded.  Jones, Caluza, Epps, and Boggs, all supra.

The veteran's claim is also not well grounded based upon a 
continuity-of-symptomatology analysis.  Even when assuming 
the applicability of a continuity-of-symptomatology analysis, 
without deciding that such an analysis is applicable to a 
prior section 1151 case, see Jones, supra, the veteran's 
claim remains not well grounded.  Again, the record is devoid 
of any medical evidence of a nexus between the veteran's 
current complaints and any treatment received while 
hospitalized or receiving treatment at a VA facility.  
Further although the veteran is competent to describe his 
symptoms, he is not competent, as a lay person, to 
etiologically relate those symptoms to any treatment he 
received at a VA facility.  Such determinations require 
specialized knowledge or training, which are beyond the 
competency of a lay person.  See Jones, supra; See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus the veteran's claim is not well 
grounded in this regard as well.  Jones, Caluza, Salvage, all 
supra.

Additionally, the veteran's claim is not well grounded under 
the provisions of 38 C.F.R. § 3.310.  See VAOPGCPREC 8-97.  
The Board acknowledges the veteran's assertions that he 
incurred a burn of the back while receiving VA treatment and 
acknowledges that entitlement to disability compensation for 
residuals of a burn of the back is in effect pursuant to 
Section 1151.  The record, however, does not contain any 
medical evidence demonstrating a nexus between the veteran's 
burn of the left back and his current complaints.  In fact, 
on VA examination in July 1998, after reviewing the veteran's 
medical records and clinically examining the veteran, the 
examiner concluded that it was not likely that the veteran's 
problems were aggravated by the burn he incurred in 1992.  
The Board also notes that treatment reports dated from 1987 
to 1996 attribute the veteran's symptoms to his nonservice-
connected spinal cord injuries which were incurred in 1956.  
Given the absence of any medical evidence of a nexus between 
the veteran's impairment of the left shoulder and arm and the 
service-connected burn of the left back disability, the 
veteran's claim is not well grounded in this regard.  

Further, as previously noted, although the veteran is 
competent to describe symptoms he experiences, such as the 
existence of pain of the left upper shoulder and arm, he is 
not competent to create an etiological relationship between 
his present complaints and any treatment received at a VA 
facility or any disability incurred at a VA facility.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu, supra.  
Notwithstanding the showing of complaints of continuity of 
symptomatology and complaints of pain while hospitalized and 
receiving treatment, medical expertise is required to relate 
the present diagnosis to VA treatment.  Id.; Falzone, supra.  
Because the veteran has not presented medical evidence to 
relate his impairment of the left shoulder and arm to any 
treatment received at a VA facility or any disability 
compensable under the provisions of Section 1151, his claim 
is not well grounded.

The Board acknowledges that in the August 1999 Informal 
Hearing Presentation, the veteran's representative asserted 
that the objectives of the Board's October 1997 remand had 
not been accomplished, as the VA examiner did not comment on 
whether the veteran "suffered a decline during his 
hospitalization."  The Board also acknowledges that in 
Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held 
that while the claim was not well grounded, the Secretary had 
imposed upon himself a further duty to advise the appellant 
of what additional evidence was necessary to complete the 
application for the benefit sought under 
38 U.S.C.A. § 5103(a) (West 1991).  In this case, however, 
the VA has discharged its duty to the veteran.  As previously 
noted, in 1997 the veteran's case was remanded to obtain 
additional medical reports and in order to conduct a 
contemporaneous VA examination.  The foregoing has been 
accomplished.  Upon review of the evidence presented, the 
veteran's claim is not well grounded.  The record is devoid 
of any medical evidence creating a nexus between the 
veteran's impairment of the left shoulder and arm and any 
treatment received at a VA facility or any disability 
incurred as a result of treatment received at a VA facility.  
Thus, there is no duty to assist.  Additionally, in this 
case, the VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim and the 
record does not indicate the existence of any outstanding 
medical reports which if obtained, would well ground the 
veteran's claim.  Accordingly, the facts and circumstances of 
this case are such that no further action is warranted.  Epps 
v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for impairment of the left shoulder and arm are 
denied.


REMAND

As discussed in the INTRODUCTION section, in October 1998, 
entitlement to disability compensation for burns of the left 
upper back and shoulder pursuant to Section 1151 was granted 
and evaluated as noncompensably disabling, effective from 
September 22, 1992.  Thereafter, the veteran, through his 
representative, has expressed disagreement with that 
evaluation, but a Statement of the Case addressing the issue 
of entitlement to an increased rating has not yet been 
issued. 

Because the record shows that the veteran was awarded 
disability compensation for burns of the left upper back and 
shoulder and that he timely expressed disagreement with that 
original rating, additional development is warranted.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.201 (1998).  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995); see also AB v. Brown, 6 Vet. 
App. 35 (1993).  

In view of the foregoing, a SOC with respect to the issue of 
entitlement to an initial compensable rating for burns of the 
left upper back and shoulder should be issued.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (1998); see also 
Garlejo v. Brown, 10 Vet. App. 229 (1997).  

To ensure that the veteran's due process rights are 
fulfilled, this case is REMANDED for the following:

The RO should review all the relevant 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to an initial compensable 
evaluation for burns of the left upper 
back.  If the claim remain in a denied 
status, the RO should issue a statement 
of the case to the veteran and his 
representative and advise them of the 
applicable time in which a substantive 
appeal may be filed.  Thereafter, if an 
appeal is perfected, the case should be 
returned to the Board.

No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)








